DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s note

Claims 21, 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if they overcome the Double Patenting rejections set forth in this office action.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10565387. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 13-15, 17, 22-24, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al (Pub. No. US 2010/0146235) in view of Roo et al (Pat. No. US 6801765).

As per claims 13, 22, Weber discloses a computer-implemented method, comprising: receiving, by a computing device while the computing device is in a locked state, a voice command (see the input gesture (interpreted as command) receive by the mobile computing device while the mobile computing device is locked…see par. 28);
receiving, by the computing device while the computing device is in the locked state and after the computing device has begun to receive the voice command, a user request to unlock the computing device that comprises physical user interaction with the computing device (…an unlock screen (e.g. PIN input screen) responsive to the input gesture (interpreted as a user request to unlock)…responsive to the received command, the user may tap (double-tap, slide left, slide right…) on one of the icons to unlock…see par. 28);
executing, by the computing device responsive to the computing device receiving the user request to unlock the computing device, an unlocking operation to transition the computing device from the locked state to an unlocked state (…transition the mobile computing device from locked to unlock…responsive to the input gesture from the user…see par. 28); and presenting, by the computing device while the computing device is in the unlocked state, one or more results that are responsive to the voice command (…after the mobile computing device is unlocked, enabling full interaction with the application program…see par. 28, 31-33). Weber discloses user command but does not explicitly disclose voice command. However Roo discloses voice command (…the controller access the voice memory to read a locking-voice input request voice message such as “Please, input a locking voice”…see col.3 lines 15-20. Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to user Roo in Weber because one ordinary skill in the art would recognize it would further improve the user friendly interface for the users of the mobile devices and to prevent the fraudulent use, see Roo, col.1 lines 25-28.


As per claims 14, 23, the combination of Weber and Roo discloses wherein the voice command was recorded using a microphone of the computing device (Roo: see col.3 lines 21-22). The motivation for claims 14, 23 is the same motivation as in claims 13 and 22 above.


As per claims 15, 24, the combination of Weber and Roo discloses wherein the user request to unlock the computing device comprises physical user interaction with a touchscreen of the computing device (Weber: see par. 28, 34).


As per claims 17, 26, the combination of Weber and Roo discloses wherein the user request to unlock the computing device comprises physical user interaction with the computing device that specifies a passcode (Roo: see col.5 lines 3-15). The motivation for claims 17, 26 is the same motivation as in claims 14, 22 above.




Claims 16, 18, 19, 25, 27, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al (Pub. No. US 2010/0146235) in view of Roo et al (Pat. No. US 6801765) as applied to claims 13, 22 above, and further in view of Lyon et al (Pub. No. US 2010/0257490).

As per claims 16, 25, the combination of Weber and Roo does not explicitly disclose wherein the physical user interaction with the touchscreen comprise user input that specifies an unlocking pattern. However Lyon discloses wherein the physical user interaction with the touchscreen comprise user input that specifies an unlocking pattern (…see par. 101). Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to user Lyon in the combination of Weber and Roo because one ordinary skill in the art would recognize it would further prevent unintentional activation and/or input in an electronic device…see par. 13-14.


As per claims 18, 27, the combination of Weber and Roo does not explicitly disclose wherein the physical user interaction with the computing device that specifies the passcode comprises physical user interaction with virtual keys presented by a touchscreen of the computing device (Lyon: see par. 74). The motivation for claims 18, 27 is the same motivation as in claims 16, 25 above.


As per claims 18, 27, the combination of Weber and Roo does not explicitly disclose wherein presenting the one or more results that are responsive to the voice command includes first presenting the one or more results that are responsive to the voice command after the computing device has executed the unlocking operation to transition the computing device from the locked state to the unlocked state, without displaying the one or more results while the computing device is in the locked state (Lyon: see par. 104). The motivation for claims 19, 28 is the same motivation as in claims 16, 25 above.






Claims 20, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al (Pub. No. US 2010/0146235) in view of Roo et al (Pat. No. US 6801765) as applied to claims 13, 22 above, and further in view of Pietruszka (Pub. No. US 2007/0226778).


As per claims 20, 29, the combination of Weber and Roo does not explicitly disclose sending the voice command to a remote computing system while the computing device is in the locked state, wherein the computing device receives the one or more results that are responsive to the voice command from the remote computing system. However Pietruszka discloses sending the voice command to a remote computing system while the computing device is in the locked state, wherein the computing device receives the one or more results that are responsive to the voice command from the remote computing system (…transmitting one or more commands to the remote device to set the operational state of the remote device…see par. 106). Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to user Pietruszka in the combination of Weber and Roo because one ordinary skill in the art would recognize it would further improve the security and trusted relationship with the wireless communications device in a vicinity…see par. 8-9.





Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to techniques for inputting a command while unlocking a mobile device.

Ahvenainen (Pub. No. US 2008/0250509); “Write Protection For Memory Devices”;
-Teaches a device on request using an LOCK command, enter the locked state from previous unlock state…see par. 65.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436